Defendant, Joseph Johnsey, was charged in the district court of Pittsburg county with the crime of "escaping from a state prison;" was tried, convicted and sentenced to serve a term of two years in the State Penitentiary, and has appealed.
Defendant was charged by information with the crime of "escaping from a state prison," it being charged that he was confined in the State Penitentiary at McAlester by *Page 86 
reason of having been convicted and sentenced from Oklahoma county to serve a term of seven years for the crime of second degree burglary.
This is a companion case of that of Perry v. State,80 Okla. Cr. 58, 157 P.2d 217. Identical questions were presented in each case, and they were consolidated and briefed together. The opinion rendered in the Perry Case is adopted as the opinion in this case.
The judgment and sentence of the district court of Pittsburg county is affirmed.
JONES, J., concurs. DOYLE, J., not participating.